                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION

TESSCO TECHNOLOGIES, INC.,

        Plaintiff,                                            Civil Action No. 18-CV-13254

vs.                                                           HON. BERNARD A. FRIEDMAN

CELLULAR SOLUTIONS SIGNAL
ENHANCING SPECIALISTS, LLC and
AIMEE KING n/k/a AIMEE SHOWALTER,

      Defendants.
____________________________________/

                            OPINION AND ORDER GRANTING
                     PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT

                This matter is presently before the Court on plaintiff’s motion for summary judgment

[docket entry 45]. Defendants have not responded, and the time for them to do so has expired.

Pursuant to E.D. Mich. LR 7.1(f)(2), the Court shall decide this motion without a hearing.

                This is a breach of contract action. Plaintiff Tessco Technologies, Inc., (“Tessco”)

sold telephones and related equipment to Cellular Solutions Signal Enhancing Specialists, LLC

(“Cellular Solutions”) on account, but Cellular Solutions failed to keep the account current. In May

2019, the Court entered a consent judgment against Cellular Solutions in the amount of $230,000.

In the instant motion, plaintiff seeks summary judgment against the individual defendant, Aimee

King n/k/a Aimee Showalter (“Showalter”), in the amount of $249,302.80 based on her personal

guaranty, as Cellular Solutions’ owner, to pay Cellular Solutions’ debts to Tessco.

                A copy of the personal guaranty is attached to plaintiff’s motion as Ex. 4. It states

in relevant part:

                       For and in consideration of your extending credit to Cellular
                Solutions (the “Company”), . . . the undersigned . . . hereby
               unconditionally and irrevocably guarantees to you and to each of
               your subsidiaries and affiliates (together “TESSCO”) (I.) the due and
               punctual payment in full . . . of each and every amount that at any
               time becomes due and payable by the Company to TESSCO and of
               any and all . . . expenses incurred by TESSCO in connection with
               goods sold . . . or credit extended at any time to the Company . . . .

                       The undersigned’s liability under this Guaranty shall be
               primary, direct and immediate and shall not be conditioned or
               contingent on TESSCO’s pursuit of any remedy TESSCO may have
               against the Company or any other person.

This guaranty is signed by Aimee King and dated October 14, 2004.

               Plaintiff has submitted an affidavit of one of its representatives, who avers that

Cellular Solutions is indebted to plaintiff in the amount of $249,302.80. Pl.’s Ex. 6. This amount

is supported by the invoices attached to plaintiff’s motion as Ex. 5 and by the record of account

attached to its motion as Ex. 3. As noted, defendants have not responded to this motion, and

therefore the amount of the indebtedness is undisputed. See Fed. R. Civ. P. 56(e)(2). Defendant

Showalter’s liability for this indebtedness is likewise undisputed in light of her personal guaranty

and her failure to respond to the instant motion. Under these circumstances, plaintiff is plainly

entitled to summary judgment in the amount prayed for. Accordingly,



             IT IS ORDERED that plaintiff’s motion for summary judgment is granted against
defendant Showalter in the amount of $249,302.80.



                                      s/Bernard A. Friedman
Dated: September 13, 2019             BERNARD A. FRIEDMAN
       Detroit, Michigan              SENIOR UNITED STATES DISTRICT JUDGE




                                                 2
